ORDER
The Lawyers Professional Responsibility Board through its Director has filed with *681this court a petition alleging that respondent Paul L. Simonson misappropriated client funds belonging to two separate clients, has failed to maintain required business and trust account books and records and has failed to pay to the Internal Revenue Service unpaid payroll taxes resulting in a levy upon respondent’s professional corporation’s assets. The Director of the Lawyers Professional Responsibility Board and the respondent, who is represented by independent counsel, have entered into a stipulation whereby respondent acknowledged he has the right to have charges of unprofessional conduct heard by a Lawyers Professional Responsibility Board panel whereby he agrees to dispense with those panel proceedings under Rule 9 of Minn.R.Law.Prof.Resp. Respondent likewise understanding that he has a right to oral argument before this court on the question of temporary suspension from the practice of law and waived the right to contest a temporary suspension and agreed that this court may immediately suspend the respondent from the practice of law pending final determination of these disciplinary proceedings. Based upon the petition, the disciplinary history, and upon the stipulation, it is hereby ordered:
1. Respondent is hereby immediately temporarily suspended from the practice of law pending final determination of these pending disciplinary proceedings.
2. Respondent shall forthwith, pursuant to Rule 26 and Rule 27 of the Minn.R.Law. Prof.Resp., notify each of his clients of his inability to continue representation of the client and shall serve the other notices provided for in Rule 26.